Citation Nr: 9904668	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbar spine 
disability, to include post-operative degenerative disc 
disease (DDD), degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1963 to January 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for degenerative disc disease of the lumbar spine.  The Board 
remanded this case in August 1997, and following completion 
of the requested development, the case has been returned for 
further appellate review.  


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's lumbar spine 
disability, to include post-operative DDD and DJD, and his 
active service.

2.  The appellant's claim of entitlement to service 
connection for lumbar spine disability is not plausible.



CONCLUSION OF LAW

The claim for service connection for lumbar spine disability, 
to include DDD and DJD, is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that lumbar spine disability, to 
include post-operative DDD, DJD, stems from injury to the low 
back during active service.  During his appearance before the 
RO in August 1994, he testified that, while lifting an 
overhead fuel tank during active service, his back popped and 
he could not straighten up.  He was treated with heat and 
pain pills and told to take it easy.  He stated that, a few 
days following his injury, the Army began proceedings to 
discharge him from service.  He indicated that x- rays were 
not taken at that time and he opined that, had x- rays been 
taken, his lumbar defect at L4- L5 would have been detected.  
Following service, he continued to experience back pain and 
he could not bend over.  He received electrical shock 
treatment, sound wave treatment, cortisone shots and pain 
pills for his back condition by private physicians, but those 
records were not available.  He indicated that he failed to 
pass an employment physical with the Frisco Railroad, and he 
was told by the doctors that he had damage to the L4- L5 
discs stemming from his in- service back injury.  Thereafter, 
he continued to have back problems which required surgical 
intervention.  He felt that his current back condition was a 
continuation of the back condition from service.  He also 
denied any back problems prior to his entry into service.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
requirement of a nexus between service and the current 
disability may also be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the symptomatology of the present 
disability and the symptomatology manifested during service.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  As 
detailed below, the appellant fails to present any competent 
medical evidence that a causal relationship exists between 
his lumbar spine disability and events which occurred during 
his military service.

Service medical records reveal that the appellant presented 
to the dispensary with complaint of low back pain in October 
1964.  He was treated with moist heat, wintergreen rub, 
acetylsalicylic acid (aspirin) and Darvon.  Remainder of 
service medical records are negative for complaint, 
treatment, manifestation or diagnosis of back disability.  On 
his Report of Medical History upon discharge dated in 
November 1964, he did not voice complaint of back pain or 
disability.  His spine and "other musculoskeletal" were 
clinically evaluated as "normal."  Based upon the October 
1964 treatment, the Board finds that the appellant satisfies 
the Caluza requirement of evidence of injury during service.

Both private and VA medical records show that the appellant 
has lumbar spine disability, to include post-operative DDD 
and DJD.  As such, the Board finds that the appellant 
satisfies the Caluza requirement of evidence of a current 
disability of the lumbar spine.

Nonetheless, upon reviewing the pertinent evidence, the Board 
fails to find any competent medical evidence of record which 
establishes a causal connection between the appellant's 
lumbar spine disability and events which occurred during 
active service.  It is not until September 1969, more than 
four years from his separation from service, that any 
complaints of lower back pain are noted in the record.  At 
this time, he was treated for an injury to the lower back 
while working for Hercules Tool.  X- ray examination of the 
lumbar spine was negative for evidence of old fracture or 
dislocation, abnormal bone structure or irregular 
intervertebral spaces.  In a letter dated in October 1969, 
Frank Phelps, M.D., indicated his opinion that the appellant 
had no permanent disability in the back.  In May 1971 and 
September 1973, the appellant also received treatment for 
work- related back injuries.  Again, x- ray examinations in 
both May 1971 and October 1973 were negative for evidence of 
old fracture or dislocation, abnormal bone structure or 
irregular intervertebral spaces.  In a letter dated in 
October 1973, William G. Mays, M.D., opined that no permanent 
disability was anticipated from the September 1973 injury.  
His private medical records also show that, in December 1978, 
he complained of back pain of two days duration following use 
of a sledgehammer.  Diagnosis was of somatic dysfunction, 
acute lumbar back strain and acute myofibrositis lumbar 
muscles.

In December 1985, the appellant presented to Sparks Regional 
Medical Center emergency room with complaint of low back pain 
with intermittent numbness in the right leg and foot stemming 
from a recent work- related injury.  He reported a history of 
back pain for "several years."  In January 1986, he 
underwent hemilaminectomy and diskectomy at L4- L5 right for 
herniated nucleus pulposus at L4- L5.  Additionally, in 
August 1990, he was diagnosed with right L5 radiculopathy 
secondary to lateral recess syndrome and adhesive neuropathy.  
He subsequently underwent right hemilaminectomy and medial 
fasciectomy with foraminotomy and neurolysis of the L5 nerve 
root.  He is currently diagnosed with DJD and DDD of the 
lumbosacral spine.

In August 1998, a VA examiner indicated his opinion that the 
dominant factor in the appellant's development of disc 
disease was his multiple surgical procedures and the natural 
healing process which has produced some scarring at the 
operative sites with a resultant tethering of the nerve 
roots.  His service records did not reflect an incident of 
trauma, nor were the physical findings that were reported 
reflective of a back injury, that would lead to his present 
post- operative lumbar disc disease.  In summary, the 
examiner indicated that he was unable to establish a link 
between the appellant's current back disability and the one 
incident of back treatment in October 1964.  The Board notes 
that this opinion is consistent with that of Dr. Phelps who, 
in October 1969, indicated his opinion that the appellant had 
no permanent disability in the back.  It is also consistent 
with that of Dr. Mays who, in October 1973, opined that no 
permanent disability of the back was anticipated from a then 
recent work- related injury.

As indicated previously, the appellant feels that his current 
back condition was a continuation of the back problem in 
service.  He also opines that, had x- ray examination been 
conducted during service, his lumbar defect at L4- L5 would 
have been detected.  The Board notes that he is competent to 
attest to the manifestations of his back disability prior to, 
during, and following service.  However, as a layperson, he 
is not considered competent to provide opinion on what is 
essentially a question of medical etiology.  See Grottveitt 
v. Brown, 5 Vet.App. at 93.  The Board also notes that his 
lay opinion is contrary to medical opinions provided by Dr. 
Phelps, Dr. Mays and the VA examiner in 1998.  A well 
grounded claim requires more than bare assertions of relating 
claimed in- service symptomatology to a medical diagnosis 
rendered many years thereafter.  See 38 C.F.R. 
§ 3.303(b)(1998); Savage v. Gober, 10 Vet.App. 488 (1997).

Furthermore, during his testimony, the appellant testified 
that doctors associated with his Frisco Railroad physical 
examination told him that he had a defect at L4- L5 stemming 
from his active service.  It is well settled that "any 
statement of [an] appellant as to what a doctor told him is ... 
insufficient to establish a medical diagnosis."  Warren v. 
Brown, 6 Vet.App. 4, 6 (1993).  This account of what the 
physicians told him cannot supplement the requirement of a 
competent medical diagnosis in the context of determining 
well groundedness.  See Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).

Accordingly, in the absence of competent medical evidence of 
a nexus between the appellant's current lumbar spine 
disability and events which occurred during active service, 
the Board must deny the appellant's claim for service 
connection for lumbar spine disability, to include post-
operative DDD and DJD, as not well grounded.  See Edenfield 
v. Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground the claims, and, therefore, VA has no further 
duty under 38 U.S.C.A. § 5103(a).


ORDER

A well grounded claim for service connection for lumbar spine 
disability not having been submitted, the claim is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

